IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ESTATE OF: BORIS KRICHMAR, DEC'D.        : No. 94 EAL 2016
                                         :
                                         :
PETITION OF: GALINA KRICHMAR AND         : Petition for Allowance of Appeal from
DANIEL KRICHMAR                          : the Order of the Superior Court

IN RE: ESTATE OF: BORIS KRICHMAR,        : No. 95 EAL 2016
DEC'D                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: MANUEL SPIGLER              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2016, the Petition for Allowance of Appeal is

DENIED.